Name: Commission Regulation (EEC) No 3182/87 of 23 October 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305 / 8 Official Journal of the European Communities 27.10.87 COMMISSION REGULATION (EEC) No 3182 / 87 of 23 October 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ( 3 ) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid management (*), and in particular Article 6 ( 1 ) ( c ) thereof, Whereas Council Regulation (EEC ) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in Annex I in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 230 tonnes of skimmed-milk powder to be supplied ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ] ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . H OJ No L 204 , 25 . 7 . 1987 , p. 1 . 27 . 10 . 87 Official Journal of the European Communities No L 305 / 9 ANNEX I LOT A 1 . Operation No ('): 904 / 87  Commission Decision of 19 May 1987 2 . Programme : 1987 3 . Recipient : LICROSS ( 9 ) 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Nepal 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 50 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 4 . 3 Supplementary markings on the packaging : 'ACTION No 904 / 87' a red cross of 10 x 10 cm 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / KATHMANDU / NEPAL' and OJ No C 216 , 14 . 8 . 1987  p. 3 , I.1.B. 5 11 . Method of mobilization : Community market 12 . Stage of supply ( 10 ): deivered Red Cross warehouses at Kathmandu via Calcutta and clearing agents of Nepalese Red Cross 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing ( 10 ):  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadine for the submission of tenders : 24 November 1987 , 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 25 December 1987 (c ) deadline for the supply : 15 February 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22037 B) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 as fixed by Regulation ( EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 305 / 10 27 . 10 . 87Official Journal of the European Communities LOT B 1 . Operation No ('): 905 / 87  Commission Decision of 19 May 1987 2 . Programme: 1987 3 . Recipient : LICROSS ( 9 ) 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 100 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.4 . 3 Supplementary markings on the packaging : 'ACCION N ° 905 / 87' a red cross of 10 x 10 cm 'ACCION DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DISTRIBUCIÃ N GRATUITA / LA PAZ' and OJ No C 216 , 14 . 8 . 1987  p. 3 , I.1.B.5 11 . Method of mobilization : Community market 12 . Stage of supply ( 10 ): delivered Red Cross warehouses at La Paz 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing: Cruz Roja Boliviana , avenida S. Bolivar 1515 , Casilla 741 , La Paz 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ("): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 25 December 1987 (c ) deadline for the supply : 15 February 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) Official Journal of the European Communities No L 305 / 1127 . 10 . 87 LOT C 1 . Operation No (*): 917 / 87  Commission Decision of 15 April 1987 2 . Programme: 1987 (1EFR) 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome , Telex 626675 WFPI 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Algeria 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 310 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 25 kilograms and OJ No C 216 , 14 . 8 . 1987 p. 3 , I.1.B.4 . 3 Supplementary markings on the packaging: 'ACTION N ° 917 / 87 / ALGERIE 0318101 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ALGER' and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.5 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 4 to 25 December 1987 ( c) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation ( EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 305 / 12 Official Journal of the European Communities 27 . 10 . 87 LOT D 1 . Operation No ('): 849 / 87  Commission Decision of 10 February 1987 2 . Programme : 1986 3 . Recipient : ICRC 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Uganda 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 30 tonnes 9 . Number of lots : 1 10 . Packaging and marking: 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 4 . 3 Supplementary markings on the packaging : 'ACTION No 849 / 87' a red cross of 10 x 10 cm 'DRIED SKIMMED MILK / ACTION UGA-54 OF ICRC / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / MOMBASA' 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination Kampala 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate, port of landing : ICRC Delegation , Dennis Pritt Rd., PO Box 73226 , Nairobi , Kenya (Tel : 72 39 63 / 64 / 65 ) 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 15 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 25 January 1987 (c ) deadline for the supply : 31 January 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 305 / 1327 . 10 . 87 Official Journal of the European Communities LOT E 1 . Operation Nos ('): 184 to 187 / 87  Commission Decision of 19 March 1987 2 . Programme: 1986 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Peru 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 425 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( n ): 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 4 . 3 Supplementary markings on the packaging : see Annex II and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.5 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 4 to 25 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87No L 305 / 14 Official Journal of the European Communities LOT F 1 . Operation Nos 0 ): 188 to 190 / 87  Commission Decision of 19 March 1987 2 . Programme: 1986 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 235 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( n ): 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 4 . 3 Supplementary markings on the packaging : see Annex II and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 5 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment: 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 4 to 25 December 1987 (c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation ( EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87 Official Journal of the European Communities No L 305 / 15 LOT G 1 . Operation Nos 0 ): 210 to 212 / 87  Commission Decision of 10 March 1987 2 . Programme: 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 320 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( n ): 25 kilograms in 20-foot containers and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 4 . 3 Supplementary markings on the packaging : see Annex II and OJ C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.5 11 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 4 to 25 December 1987 , ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) No L 305 / 16 Official Journal of the European Communities 27 . 10 . 87 LOT H 1 . Operation Nos ( ! ): 213 to 215 / 87  Commission Decision of 10 March 1987 2 . Programme : 1987 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 720 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 12 ): 25 kilograms (OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.l.B.4.3 ) Supplementary markings on the packaging : see Annex II and OJ C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 5 1 1 . Method of mobilization : Community market 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing:  17 . Period for making the goods available at the port of shipment : 16 November to 4 December 1987 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon ( b ) period for making the goods available at the port of shipment : 4 to 25 December 1987 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 12 October 1987 fixed by Regulation ( EEC ) No 2727 / 87 ( OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87 Official Journal of the European Communities No L 305 / 17 LOT I 1 . Operation No ( ] ): 812 / 87  Commission Decision of 19 March 1987 2 . Programme: 1987 3 . Recipient : LICROSS H 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Paraguay 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods ( 2 ): OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B , 1 to 3 8 . Total quantity : 40 tonnes 9 . Number of lots : 1 10 . Packaging and marking ( 12 ): 25 kilograms in 20-foot containers (OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B.4 . 3 ) Supplementary markings on the packaging : 'ACCION N ° 812 / 87' a red cross of 10 x 10 cm 'ACCION DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ASUNCIÃ N' and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.1.B. 5 11 . Method of mobilization : Community market 12 . Stage of supply : free at destination Asuncion 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing : Cruz Roja Paraguaya , Brazil 216 esq . Jose Berges , Asuncion 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 November to 4 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 10 November 1987 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 24 November 1987 , 12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4 to 25 December 1987 (c ) deadline for the supply : 31 January 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles (Telex AGREC 22 037 B ) 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 12 October 1987 fixed by Regulation (EEC ) No 2727 / 87 (OJ No L 261 , 11 . 9 . 1987 ) 27 . 10 . 87No L 305 / 18 Official Journal of the European Communities Notes 0 ) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been exceeded . ( 3 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by hand at the Office referred to in point 24 of this Annex ,  or by telecopier on one of the following numbers in Brussels :  235 01 32 ,  236 10 97 ,  235 01 30 ,  236 20 05 . ( 5 ) Regulation (EEC ) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . ( 6 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a health certificate . ( 7 ) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk , coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 8 ) The successful tenderer shall give the beneficiaries' representative , at the time of delivery , a certificate of origin . H L1CROSS : BP 372 , CH-1211 Geneve 19 (Telex 22555 LRCS CH). ( 10 ) Beneficiary: Nepal Red Cross Society , Red Cross Inarg , Kalimati , PO Box 217 , Kathmandu , Nepal . Clearing Agents : Nepa Agency &amp; Co . PVT Ltd Branch Office , 41 Chowringle Road , Calcutta 16 , India . ( n ) Lots E , F , G :  The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam .  Shipment to take place in 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage ( cls ).  The successful tenderer has to submit to the recipient's agent complete packing list of each container , specifying the number of bags belonging to each shipping number as specified in the invitation to tender .  The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary's forwarder . ( 12 ) Lot H : The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY , Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . No L 305 / 1927 . 10 87 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote ( en toneladas ) TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantidade total (em toneladas ) Cantidades parciales ( en toneladas ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Quantidades parciais ( em toneladas ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem E 425 60 Caritas Belgica Peru Action No 184 / 87 / PerÃ º / Caritas Belgica / 70205 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 300 Caritas Neerlandica Peru Action No 185 / 87 / PerÃ º / Caritas Neerlan ­ dica / 70300 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 25 AATM Peru Action No 186 / 87 / PerÃ º / AATM / 71701 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 40 Prosalus Peru Action No 187 / 87 / PerÃ º / Prosalus / 75501 / Lima vÃ ­a Callao / Destinado a la distribu ­ ciÃ ³n gratuita F 235 40 Prosalus Argentina Action No 188 / 87 / Argentina / Prosalus / 75503 / JosÃ © LeÃ ³n SuÃ ¡rez vÃ ­a Buenos Aires / Destinado a la distribuciÃ ³n gratuita 75 Caritas Belgica Paraguay Action No 189 / 87 / Paraguay / Caritas Bel ­ gica / 70203 / AsunciÃ ³n / Destinado a la distribuciÃ ³n gratuita 120 Caritas Italiana Uruguay Action No 190 / 87 / Uruguay / Caritas Ita ­ liana / 70607 / Montevideo / Destinado a la distribuciÃ ³n gratuita G 320 255 SSI Niger Action N ° 210 / 87 / Niger / SSI / 73000 / Niamey Via LomÃ © / Pour distribution gratuite 35 AATM Togo Action N ° 211 / 87 / Togo / AATM / 71702 LomÃ © / Pour distribution gratuite 30 Caritas Belgica SÃ £o TomÃ © e PrÃ ­ncipe AcÃ §Ã £o No 212 / 87 / SÃ ¡o TomÃ © e Principe / Caritas Belgica / 70207 / Assunto via Porto de SÃ £o TomÃ © / Destinado a distribuiÃ §Ã £o gratuita H 720 50 Caritas Italiana Sudan Action No 213 / 87 / Sudan / Caritas Italiana / 70604 / Khartoum via Port Sudan / For free distribution 100 Caritas Italiana Sudan Action No 214 / 87 / Sudan / Caritas Italiana / 70605 / El Obeid via Port Sudan / For free distribution 540 Oxfam Belgique Sudan Sudan / 70803 / Port Sudan 30 Prosalus Ethiopia Action No 215 / 87 / Ethiopia / Prosalus / 75509 / Asmara via Massawa / For free distribution